DETAILED ACTION

Election/Restrictions

Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/21.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are of insufficient quality.  Each Figure appears to be a low-resolution photo which is not represented clearly in the black and white format required by the Patent Office. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Furthermore, the Drawings do not show claimed subject matter (at least legibly) such as “one or more registration pin holes”, a “tack table”, a “lamination plate” etc. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 includes several recitation which lack proper antecedent basis, including: “laser cutting windows in layers and registering the window…”, (which layer?), which is further unclear with the recitation “…on the layering” (which layers?).  “The layer” is used several times, which lacks proper antecedent basis.
Furthermore, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The recitations “using the vision system” are unclear as they do not constitute any clear and definite steps, and only the ambiguous and indefinite term “using” without setting forth any actual method steps as to how a “vision system” is used.   The recitation “pinning the heat tacked layers to a lamination plate using the registration pin holes” is further indefinite for the reasons stated above.  The “tack table” is recited to have registration pins, however there is no structural distinction on the “lamination plate”.  It is unclear whether the lamination plate has further registration pins or if they the holes are “used” in some other way.  Lastly, the Drawings are objected to above as not showing the vast majority of the claimed subject matter. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rietzler (US 2008/0314990).
The claims are impossible to ascertain due to several 35 USC 112(b) issues, as well as lack of proper drawings, however, Rietzler discloses a method of making 





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rietzler (US 2008/0314990) in view of Faraci et al. (US 8,065,121) and Drower (US 5,489,356).
The claims are impossible to ascertain due to several 35 USC 112(b) issues, as well as lack of proper drawings, however, Rietzler discloses a method of making a multiple layer thermoplastic security document comprising windows: 49/50 in at least layers 45 and 46 and each of the layers 45 and 46 including registration pin holes; the layers are pinned to a lamination plate 43 with registration pins 52 for lamination (0046; Fig. 7).  
Rietzler does not disclose cutting the registration pin holes and/or windows with a CO2 laser via a “vision system”, however, Faraci et al. teach that providing registration pin holes for lamination in similar documents is known, and further that it is known to use a “CCD camera positioning unit” (vision system) to position the pin holes in respect to “artwork” (printed matter) (Prior art, Col. 2, 23-29).  It would have been obvious to provide the registration in holes taught in Rietzler via a “vision system” which references printed matter on the layers in view of Faraci et al. to minimize tolerances in the hole locations (Col. 2, 23-29).  Faraci et al. discloses punching the holes, however, lasers, such as CO2 lasers, are extremely well known in the art.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, utilizing known lasers for more precise cutting.
	Rietzler does not disclose “heat tacking” the layers together before the final lamination step, however, Drower teaches providing a pre-lamination step of “heat tacking” (Col. 1, 39-43), and it would have been obvious to provide the layers taught in Rietzler and Faraci et al. with a heat tacking operation in view of Drower to maintain alignment between the layers before the lamination step (Col. 1, 39-43).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vasoya (US 2006/0231198), Kano et al. (US 7,073,721), Ridenour et al. (US 10,583,683), Finn et al. (US 2018/0339503), and Scruggs et al. (US 10,706,344), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637